DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8 – 13, 15 – 17, and 19 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 2019/0137635 A1).
With respect to independent claim 1, Henderson teaches in Fig. 33 An X-ray device, comprising: 
a flexible substrate 3303 comprising an array portion 3301 and an extension portion 3314 is disposed on extension portion of a flexible substrate 3303; 
a driver integrated circuit 3310 disposed on the flexible substrate; and 
a scintillator layer 3302 disposed on the flexible substrate.
With respect to dependent claim 7, Henderson a plurality of element modules 3307,3308,3309,3310,3311,3312,3313 disposed on the extension portion.
With respect to dependent claim 8, Henderson teaches in Fig. 33 wherein the driver integrated circuit comprises a first driver integrated circuit 3307 disposed on the extension portion and a second driver integrated circuit 3310 disposed on the array portion, and wirings electrically connected to the second driver integrated circuit and the plurality of element modules are disposed on the array portion as shown in Fig. 33.
With respect to dependent claim 9, Henderson teaches wherein the flexible substrate comprises polyimide as disclosed in paragraph [0074].
With respect to dependent claim 10, Henderson teaches in Fig. 33  wherein the extension portion comprises a plurality of gaps near a boundary of the array portion.
With respect to dependent claim 11, Henderson teaches in Fig. 33 wherein long sides of the plurality of gaps are parallel to a direction along which the extension portion extends from the array portion.
	With respect to dependent claim 12, Henderson teaches in Fig. 33 wherein the driver integrated circuit is disposed between two adjacent gaps.
With respect to dependent claim 13, Henderson teaches in paragraph [0259] a housing surrounding the flexible substrate.
With respect to dependent claim 15, Henderson teaches wherein the driver integrated circuit is a gate driver integrated circuit 3305.
	With respect to dependent claim 16, Henderson teaches a circuit structure 3314, wherein the circuit structure comprises a plurality of wirings because of printed circuit board 3314, and the plurality of wirings are disposed as shown in Fig. 33 between the gate driver integrated circuit and the flexible substrate.
With respect to dependent claim 17, Henderson should have in Fig. 33 wherein the plurality of wirings comprise a first wiring disposed on the extension portion and a second wiring extending from the array portion toward the extension portion.
With respect to dependent claim 19, Henderson teaches  a circuit board 3314 disposed on the extension portion, wherein the circuit board and the driver integrated circuit are disposed on the same side of the flexible substrate as shown in Fig. 33.
With respect to dependent claim 20, Henderson teaches in Fig. 33 wherein the circuit board comprises a plurality of element modules disposed on the circuit board, and the driver integrated circuit is electrically connected to the plurality of element modules through circuits in the circuit board.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, and further in view of Konkle (US 2019/0253805 A1, cited in the IDS filed on 2/23/2022).
The teaching of Henderson has been discussed above.
With respect to dependent claim 2, Henderson is silent with a carrier disposed on the extension portion, wherein the carrier and the driver integrated circuit are disposed on different sides of the flexible substrate.
	In Fig. 3, Konkle teaches a driver integrated circuit 60 are disposed on a side of the flexible substrate 56. It would be obvious that leaving a carrier as an engineering choice in forming a detector. So when ordinary artisans decided to leave a carrier on, the limitation of wherein the carrier and the driver integrated circuit are disposed on different sides of the flexible substrate is obvious choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim(s)  3 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, and further in view of Lacey (US 2015/0071401 A1).
The teaching of Henderson has been discussed above.
With respect to dependent claim 3, Henderson is silent with a supporting plate disposed on the array portion, wherein the supporting plate and the scintillator layer are disposed on different sides of the flexible substrate.
	In Fig. 6, Lacey teaches a supporting plate 74 disposed on the array portion 66, wherein the supporting plate and the scintillator layer are disposed as shown in Fig. 6 on different sides of the flexible substrate 76. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Henderson in order to provide a rigidity on a flexible substrate. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 4, Lacey teaches in Fig. 6 wherein the supporting plate at least partially overlap the scintillator layer in a top view direction.
Claim(s) 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson modified by Lacey, and further in view of Konkle.
The teaching of Henderson modified by Lacey has been discussed above.
With respect to dependent claim 5, Henderson is silent with wherein the extension portion is bent to have a part that is disposed on a different side of the supporting plate from the array portion.
In Fig. 3, Konkle teaches wherein the extension portion is bent to have a part 60 that is disposed on a different side of the supporting plate from the array portion. And as discussed above Lacey teaches a supporting plate. There would be reasonable expectation of success in the teaching of  Henderson modified by Lacey and Konkle. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Henderson modified by Lacey in order to provide a protection to desired component from X-ray (see paragraph [0034] of Konkle). This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
 	With respect to dependent claim 6, Konkle teaches wherein the driver integrated circuit comprises a first driver integrated circuit 60 disposed on the part and a second driver integrated circuit Konkle should have a readout IC. disposed on the array portion.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, and further in view of Maclaughlin (US 2017/0294247 A1).
The teaching of Henderson has been discussed above.
With respect to dependent claim 14, Henderson is silent with wherein the housing comprises a light entering portion and a carrying portion, the light entering portion is disposed on a light entering side of the X-ray device, and the carrying portion surrounds the flexible substrate and is connected to the light entering portion.
	In paragraph [0060], Maclaughlin teaches the top cover 812 made of carbon fiber, which is disclosed as a light entering portion’s material in the Specification of the present application, and the housing is the carrying portion. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Henderson in order to easily allow X-rays passing through the incident surface of desired detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	Carbon fiber would be beneficial for ordinary artisans because it provides without significant attenuation of X-ray.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson.
The teaching of Henderson has been discussed above.
With respect to dependent claim 18, Henderson teaches plurality of driver integrated circuit in Fig. 33 but is silent with wherein the driver integrated circuit comprises a first driver integrated circuit disposed on the extension portion and a second driver integrated circuit disposed on the array portion.
However, this limitation is determined to be within the ordinary skilled art as an engineering design choice in order to reduce parasitic capacitance. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884